Exhibit 10.1 (a)

 

--------------------------------------------------------------------------------

 

     WellPoint, Inc.
Stock Option
Grant Letter

 

 

--------------------------------------------------------------------------------

 

Name

        Date

Address

         

City State

   ID:           Plan:    SIP1      Option Number:     

 

--------------------------------------------------------------------------------

 

I am pleased to inform you that the Compensation Committee of the WellPoint,
Inc. (“WellPoint”) Board of Directors has granted you a non-statutory option to
purchase XXXXXX shares of WellPoint’s common stock at a price of $XXX.XX per
share effective XXXXXXXXX. pursuant to the WellPoint 2001 Stock Incentive Plan
as Amended and Restated January 1, 2003 (the “Plan”).

 

When You Can Exercise the Option. If you are continuously employed by WellPoint
or one of its subsidiaries at all times from the date of this letter through the
applicable vest date below, the number of shares listed next to the vest date
will vest and be fully exercisable by you.

 

Shares   Vest Type   Full Vest   Expiration     On Vest Date             On Vest
Date             On Vest Date             On Vest Date             On Vest Date
            On Vest Date        

 

After your options vest, you may exercise those vested options and purchase the
number of shares of WellPoint common stock at any time during your employment
through the expiration date(s). Termination of your employment affects your
options according to the reason for termination:

 

If your employment is terminated by you or WellPoint or its subsidiary without
cause, you will have 45 days after termination to exercise your vested options.
Options which have not vested at termination are forfeited.

 

If your employment terminates due to retirement (as defined from time to time by
the Compensation Committee), unvested options will not be forfeited but will
continue to vest according to the schedule set forth above. You will have five
years from the date of retirement to exercise all options granted in this
letter.

 

In the case of termination of your employment due to your death or disability
(as defined in the applicable WellPoint long term disability benefits plan), all
unvested options will immediately vest and may be exercised by you (or, in the
case of death, your estate or personal representative) within five years from
the date of termination.

 

In the event that a change in control (as defined in the Plan) occurs before
your employment is terminated, unvested options will immediately vest and may be
exercised by you during the remainder of the option term.



--------------------------------------------------------------------------------

If your employment is terminated for cause (defined as serious misconduct in
applicable Human Resources policies) even if on the date of termination you have
met the definition of retirement or disability described above, then any
unexercised options, whether vested or unvested, will be forfeited.

 

The Plan. The option and this letter are subject to all the terms, provisions
and conditions of the Plan, which are incorporated herein by reference, and to
such regulations as may from time to time be adopted by the Committee. A copy of
the Plan and the prospectus describing the Plan are available on the WellPoint
HR intranet under XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX. A paper copy of
the Plan and the prospectus will be provided to you upon your written request to
WellPoint, Inc., 120 Monument Circle, Indianapolis, Indiana 46204, Attention:
Corporate Secretary, Shareholder Services Department. In the event of any
conflict between the provision of the Plan and the provisions of this letter,
the Plan shall control and this letter shall be deemed modified accordingly. The
letter and its terms shall be subject to interpretation by the Committee, whose
interpretation shall be final and binding. The Committee may modify this letter,
except that your consent is needed for any modification that would impair your
rights under this letter.

 

Transferability of Option. This option is transferable only to the extent
permitted by the terms of the Plan.

 

How to Exercise the Option. You do not have to exercise your option. If you do
exercise your option, you do not have to purchase all of your vested shares of
WellPoint common stock at one time. To exercise your option, you must deliver to
WellPoint’s designated broker (1) notice stating the number of shares you have
elected to purchase and (2) payment of the option exercise price for that number
of shares. You may make payment of the option exercise price in cash.
Alternatively, you may make payment of the exercise price by means of a
“cashless exercise,” pursuant to which WellPoint common stock may be issued
directly to a designated broker/dealer and immediately sold to cover the
exercise price.

 

Compliance with Rule 144. The shares of WellPoint stock you receive upon the
exercise of your option will have been registered under the Securities Act of
1933, as amended (the “1933 Act”). If you are an “affiliate” of WellPoint, as
that term is defined in Rule 144, promulgated pursuant to the 1933 Act, you may
not sell the shares of WellPoint stock received upon the exercise of your option
except in compliance with Rule 144. Certificates representing shares of
WellPoint stock issued to an “affiliate” of WellPoint may bear a legend setting
forth such restrictions on the disposition or transfer of the shares of
WellPoint stock as WellPoint deems appropriate to comply with federal and state
securities laws.

 

IN WITNESS WHEREOF, WellPoint, by its duly authorized officer, has executed this
amended grant agreement.

 

 

WellPoint, Inc.

 

 

By:        

Chairman, Compensation Committee

 

 

 

 

WellPoint, Inc.

Stock Administration Department

120 Monument Circle

Indianapolis, IN 46204